                                                                       1    Edgar Carranza, Esq.
                                                                            Nevada State Bar No. 5902
                                                                       2    Jacquelyn Franco, Esq.
                                                                            Nevada State Bar No. 13484
                                                                       3
                                                                            BACKUS, CARRANZA & BURDEN
                                                                       4    3050 S. Durango Drive
                                                                            Las Vegas, NV 89117
                                                                       5    (702) 872-5555
                                                                            (702) 872-5545 facsimile
                                                                       6    ecarranza@backuslaw.com
                                                                            jacquelynfranco@backuslaw.com
                                                                       7

                                                                       8    Attorney for Defendant
                                                                            COSTCO WHOLESALE CORPORATION
                                                                       9
                                                                                                       UNITED STATE DISTRICT COURT
                                                                       10
                                                                                                              DISTRICT OF NEVADA
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12   ESTATE OF KAREN LEE SHUTT; KAREN                 )
                                                                            LEE SHUTT, decedent; GERALD SHUTT,               ) Case No. 2:20-cv-00567-KJD-EJY
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13   surviving spouse; KEVIN SHUTT, heir;             )
                                                                            STEVEN SHUTT, heir; MICHELLE VANCE,              )
                                                                       14   heir; MONICA MARSHALL, heir.                     )
                                                                                                                             )
                                                                       15
                                                                                                        Plaintiffs,          )
                                                                       16                                                    )
                                                                            vs.                                              )
                                                                       17                                                    )
                                                                            COSTCO WHOLESALE CORPORATION, a                  )
                                                                       18   Domestic Corporation; ROE CORPORATIONS I         )
                                                                            through X, inclusive; DOES 1 through 10;         )
                                                                       19
                                                                            inclusive,                                       )
                                                                       20                                                    )
                                                                                                        Defendants.          )
                                                                       21                                                    )

                                                                       22                   STIPULATION AND ORDER TO EXTEND DISCOVERY
                                                                                                    PLAN AND SCHEDULING ORDER
                                                                       23
                                                                                                           (Third Request)
                                                                       24
                                                                                   Plaintiffs, ESTATE OF KAREN LEE SHUTT, KAREN LEE SHUTT, GERALD SHUTT,
                                                                       25
                                                                            KEVIN SHUTT, STEVEN SHUTT, MICHELLE VANCE and MONICA MARSHALL, by and
                                                                       26
                                                                            through counsel, Daniel M. Dastrup, Esq. of the Boyack Law Group, and Defendant, COSTCO
                                                                       27

                                                                       28   WHOLESALE CORPORATION, by and through counsel, Edgar Carranza, Esq. of the law firm

                                                                            BACKUS, CARRANZA & BURDEN, hereby submit the instant stipulation and order to extend the
                                                                       1    Discovery Plan and Scheduling Order pursuant to Local Rule II 26-4 as follows:

                                                                       2    I.      GOOD CAUSE SUPPORTING THE EXTENSION.
                                                                       3
                                                                                    This lawsuit is a wrongful death matter stemming from allegations that decedent, KAREN
                                                                       4
                                                                            LEE SHUTT fell due to an unspecified dangerous condition she encountered while walking in the
                                                                       5
                                                                            food court area on January 30, 2018. Ultimately, according to Plaintiffs, Ms. Shutt passed away as
                                                                       6
                                                                            a result of the injuries related to the fall.
                                                                       7

                                                                       8            Plaintiffs filed their lawsuit on January 28, 2020, in the Eight Judicial District Court, Clark

                                                                       9    County, Nevada. On March 20, 2020, Defendant, COSTCO WHOLESALE CORPORATION

                                                                       10   (hereinafter referred to as “Costco”) filed its Answer denying Plaintiff’s allegations and all
                                                                       11
                                                                            liability. On March 23, 2020, Costco filed its Notice of Removal with this Court.
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                    Since the removal, the parties participated in the Fed. R. Civ. P. 26(f) conference on July
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            27, 2020, and the stipulated Discovery Plan and Scheduling Order was entered by this Court on
                                                                       14
                                                                            July 31, 2020.
                                                                       15

                                                                       16           Next, the parties embarked on discovery by exchanging their respective Fed. R. Civ. P. 26

                                                                       17   disclosures. Both Plaintiffs and Costco have also each served a set of written discovery requests

                                                                       18   which have been responded to. Costco has followed up the written requests by setting the
                                                                       19
                                                                            custodian of records for the treating physicians and health care providers for the deceased in an
                                                                       20
                                                                            effort to secure copies of the pertinent medical records.
                                                                       21
                                                                                    Costco has also begun noticing the depositions of the Plaintiffs. The depositions have been
                                                                       22
                                                                            delayed to allow the parties to secure and digest additional records.
                                                                       23

                                                                       24           Initially, this case began under the cloud and accompanying limitations brought on by the

                                                                       25   COVID 19 pandemic, which led to some delays, as have counsel’s respective schedules during

                                                                       26   this time of uncertainty. Nonetheless, good faith efforts have been made and continue to be made
                                                                       27
                                                                            by both parties to diligently move this case forward.
                                                                       28
                                                                                    Moreover, this is a significant personal injury/wrongful death matter that will require

                                                                                                                              2
                                                                       1    significant effort by both parties. This matter involves the death of decent allegedly as the result

                                                                       2    of the injuries suffered in her fall and Plaintiffs have alleged significant past medical expenses,
                                                                       3
                                                                            unknown past wage loss claim and unknown related claims, to name some of the damage
                                                                       4
                                                                            components identified thus far. Significant effort will be required to address each of the damage
                                                                       5
                                                                            components, and the liability portion of this case.
                                                                       6
                                                                                   As the parties are only a few months into the discovery efforts, good cause exists to extend
                                                                       7

                                                                       8    the current Discovery Plan and Scheduling Order to allow the parties to continue to move this case

                                                                       9    forward.

                                                                       10   II.    DISCOVERY COMPLETED TO DATE.
                                                                       11
                                                                                   In accordance with LR II 26-4(a), the Parties provide the following statement of discovery
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            completed to date:
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                   A.      Plaintiff’s Discovery.
                                                                       14
                                                                                           1.      Plaintiffs’ FRCP 26 initial disclosures served on 08-11-20.
                                                                       15

                                                                       16                  2.      Plaintiff’s First Set of Interrogatories to Costco served on 02-19-21

                                                                       17                  3.      Plaintiff’s First Set of Requests for Production to Costco served on 02-19-

                                                                       18                          21.
                                                                       19
                                                                                           4.      Plaintiffs’ Answers to First Set of Interrogatories served on 03-08-21.
                                                                       20
                                                                                           5.      Plaintiff’s Responses to First Set of Requests for Production served on 03-
                                                                       21
                                                                                                   08-21.
                                                                       22
                                                                                   B.      Defendant’s Discovery.
                                                                       23

                                                                       24                  1.      Costco’s FRCP 26 initial disclosures served on 11-24-20.

                                                                       25                  2.      Costco’s First Set of Interrogatories to Plaintiff served on 01-22-21.

                                                                       26                  3.      Costco’s First Set of Requests for Production to Plaintiff served on 01-22-
                                                                       27
                                                                                                   21.
                                                                       28
                                                                                           4.      Custodian of Records Deposition for Summerlin Hospital set on 03-23-21.

                                                                                                                              3
                                                                       1           5.    Custodian of Records Deposition for Spring Valley Hospital set on 03-23-

                                                                       2                 21.
                                                                       3
                                                                                   6     Custodian of Records Deposition for AMR of Nevada set on 03-23-21.
                                                                       4
                                                                                   7.    Custodian of Records Deposition for Medic West Ambulance set on 03-23-
                                                                       5
                                                                                         21.
                                                                       6
                                                                                   8.    Custodian of Records Deposition for Quality Medical Imaging set on 03-
                                                                       7

                                                                       8                 23-21.

                                                                       9           9.    Custodian of Records Deposition for Anesthesia and Intensive Care set on

                                                                       10                03-23-21.
                                                                       11
                                                                                   10.   Custodian of Records Deposition for Royal Springs Healthcare and Rehab
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                         set on 03-23-21.
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                   11.   Custodian of Records Deposition for Mountain View Hospital set on 03-23-
                                                                       14
                                                                                         21.
                                                                       15

                                                                       16          12.   Custodian of Records Deposition for Southwest Medical Associates set on

                                                                       17                03-23-21.

                                                                       18          13.   Costco’s Answers to First Set of Interrogatories served on 04-12-21.
                                                                       19
                                                                                   14.   Costco’s Responses to First Set of Requests for Production served on 04-
                                                                       20
                                                                                         12-21.
                                                                       21
                                                                                   15.   Custodian of Records Deposition for Las Vegas Metropolitan Police
                                                                       22
                                                                                         Department set on 04-21-21.
                                                                       23

                                                                       24          16.   Costco’s First Supplement to FRCP 26 disclosures served on 04-27-21.

                                                                       25          17.   Plaintiff’s deposition set for 08-05-21.

                                                                       26   ....
                                                                       27
                                                                            ....
                                                                       28
                                                                            ....

                                                                                                                    4
                                                                       1    III.   DISCOVERY REMAINING TO BE COMPLETED.

                                                                       2           In accordance with LR II 26-4(b), the Parties provide the following statement of discovery
                                                                       3
                                                                            remaining to be completed:
                                                                       4
                                                                                   A.     Plaintiff’s remaining discovery.
                                                                       5
                                                                                          1.     Depositions of Costco’s Rule 30(b)(6) witness(es) must be taken.
                                                                       6
                                                                                          2.     Plaintiffs must designate initial experts and produce the required report and
                                                                       7

                                                                       8                         materials.

                                                                       9                  3.     Plaintiffs must designate rebuttal experts and produce the required report

                                                                       10                        and materials.
                                                                       11
                                                                                          4.     Deposition(s) of Costco’s expert must be taken.
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                   B.     Defendant’s remaining discovery:
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                          1.     Deposition of Plaintiff, executor of Estate of Karen Shutt must be taken.
                                                                       14
                                                                                          2.     Deposition of Plaintiff, Gerald Shutt must be taken
                                                                       15

                                                                       16                 3.     Deposition of Plaintiff, Kevin Shutt must be taken

                                                                       17                 4.     Deposition of Plaintiff, Steven Shutt must be taken

                                                                       18                 5.     Deposition of Plaintiff, Michelle Vance must be taken
                                                                       19
                                                                                          6.     Deposition of Plaintiff, Monica Marshall must be taken
                                                                       20
                                                                                          7.     Depositions of percipient witnesses must be taken.
                                                                       21
                                                                                          8.     Depositions of Plaintiff’s treating providers must be taken.
                                                                       22
                                                                                          9.     Costco must designate initial experts and produce the required report and
                                                                       23

                                                                       24                        materials.

                                                                       25                 10.    Costco must designate rebuttal experts and produce the required report and

                                                                       26                        materials.
                                                                       27
                                                                                          11.    Deposition(s) of Plaintiff’s expert must be taken.
                                                                       28
                                                                            ....

                                                                                                                             5
                                                                       1    IV.    WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED.

                                                                       2           Initially, the limitations related to the COVID 19 pandemic led to some delays and
                                                                       3
                                                                            conflicts with counsel’s availability/schedule contributed to the delay. Nonetheless, good faith
                                                                       4
                                                                            efforts were made by both parties to meet the obligations required of both of them.
                                                                       5
                                                                                   Further, the parties have devoted some time to negotiating and ultimately agreeing to the
                                                                       6
                                                                            Stipulated Confidentiality Agreement and Protective Order. By working on and agreeing to the
                                                                       7

                                                                       8    same, the parties hope to facilitate the exchange of confidential and/or proprietary material during

                                                                       9    discovery which could avoid delays as this case moves forward.

                                                                       10          The need to secure medical records from the medical providers has proven cumbersome
                                                                       11
                                                                            with many providers delaying production until specific protocols have been followed by Costco to
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            secure the same. This resulted in extended back and forth with the providers and Plaintiffs’
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            counsel to secure appropriate legal paperwork authorizing release of the decedent’s records to
                                                                       14
                                                                            Costco. Unfortunately, this resulted in a delay in securing the necessary records.
                                                                       15

                                                                       16          The delay in securing the records impacted Costco’s ability to begin taking the depositions

                                                                       17   of Plaintiffs. As a result, the depositions which had previously been noticed had to be vacated to

                                                                       18   allow the parties to receive the necessary medical records.
                                                                       19
                                                                                   The parties continue to diligently work together to move this case forward.
                                                                       20
                                                                            V.     PROPOSED SCHEDULE FOR COMPLETING DISCOVERY.
                                                                       21
                                                                                   This request for an extension of time is not sought for any improper purpose or other
                                                                       22
                                                                            purpose of delay.     The parties respectfully submit that this constitutes good cause for the
                                                                       23

                                                                       24   extension. The following is a list of the current discovery deadlines and the parties’ proposed

                                                                       25   extended deadlines.

                                                                       26
                                                                            Scheduled Event                      Current Deadline                 Proposed Deadline
                                                                       27
                                                                            Discovery Cut Off                    July 26, 2021                    November 23, 2021
                                                                       28
                                                                            Amend Pleadings/Add Parties          April 26, 2021                   Closed
                                                                                                                             6
                                                                       1
                                                                            Interim Status Report                May 26, 2021                     September 23, 2021
                                                                       2
                                                                            Initial Expert Disclosures           May 26, 2021                     September 23, 2021
                                                                       3
                                                                            Rebuttal Expert Disclosures          June 26, 2021                    October 24, 2021
                                                                       4
                                                                            Dispositive Motions                  August 25, 2021                  December 23, 2021
                                                                       5
                                                                            Joint Pre-Trial Order                September 22, 2021               January 20, 2022
                                                                       6

                                                                       7           This is the third request for extension of time in this matter. The parties submit that the
                                                                       8    reasons set forth above constitute good cause for the requested extension.
                                                                       9
                                                                            DATED this 2nd day of July, 2021.                    DATED this 2nd day of July 2021.
                                                                       10
                                                                                   BACKUS, CARRANZA & BURDEN                            Boyack Law Group
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            By:    /s/ Edgar Carranza_____________               By:    /s/ Daniel M. Dastrup___________
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                   Edgar Carranza, Esq.                                 Daniel M. Dastrup, Esq.
                                                                       14          Nevada Bar No. 5902                                  Nevada Bar No. 13677
                                                                                   3050 South Durango Drive                             1707 Village Center Circle #100
                                                                       15          Las Vegas, Nevada 89117                              Las Vegas, Nevada 89134
                                                                                   Attorney for Defendant                               Attorneys for Plaintiffs
                                                                       16          COSTCO WHOLESALE                                     ESTATE OF KAREN LEE SHUTT,
                                                                       17          CORPORATION                                          KAREN LEE SHUTT, GERALD
                                                                                                                                        SHUTT, KEVIN SHUTT, STEVEN
                                                                       18                                                               SHUTT, MICHELLE VANCE and
                                                                                                                                        MONICA MARSHALL
                                                                       19

                                                                       20

                                                                       21
                                                                            IT IS SO ORDERED.
                                                                       22
                                                                            DATED this 2nd day of July, 2021.
                                                                       23
                                                                                                                         ____________________________________
                                                                       24                                                UNITED STATES MAGISTRATE JUDGE
                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                             7
